DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendments and remarks filed 7/12/2021.

Allowable Subject Matter
Claims 1-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s integrated assembly as follows:

    PNG
    media_image1.png
    394
    573
    media_image1.png
    Greyscale


Regarding claim 8, the prior art of the record does not anticipate or make obvious the applicant’s integrated assembly as follows:

    PNG
    media_image2.png
    288
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    574
    media_image3.png
    Greyscale

		The remarks state the following:

    PNG
    media_image4.png
    104
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    647
    581
    media_image5.png
    Greyscale

		The examiner agrees with the above and thus the previous rejection fails to show the specifics of the void regions as amended.

    PNG
    media_image4.png
    104
    569
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812